—In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Rosato, J.), entered October 13, 1998, which denied her motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
*526The Supreme Court was correct in denying the plaintiffs motion for partial summary judgment on the issue of liability in this negligence action stemming from a motor vehicle/ pedestrian accident. There exist triable issues of fact as to whether the plaintiff pedestrian was comparatively negligent (see, Shachnow v Myers, 229 AD2d 432; Thoma v Ronai, 189 AD2d 635, affd 82 NY2d 736; Holt v New York City Tr. Auth., 151 AD2d 460; Cincotta v Johnson, 130 AD2d 539; Tannenbaum v Mandell, 51 AD2d 593; Rodriguez v Robert, 47 AD2d 548), and whether the defendant motorist exercised due care to avoid the collision (see, Finkel v Benoit, 211 AD2d 749; Gianniosis v LID Mgt. & Finishing Serv. Co., 194 AD2d 413; Matter of Russell v Adduci, 140 AD2d 844; Borgo v Sontag, 98 AD2d 786; Vehicle and Traffic Law § 1146). O’Brien, J. P., Sullivan, Goldstein and Feuerstein, JJ., concur.